Citation Nr: 0630430	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C and stage 4 
cirrhosis of the liver due to treatment for service-connected 
musculoskeletal disability, fibromyositis with spinal 
stenosis, post L5 laminectomy (lower back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from January 1985 to 
April 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Las Vegas, Nevada, which denied 
service connection for hepatitis C and cirrhosis of the liver 
as secondary to service-connected lower back disability.  

The Board requested a VHA medical opinion in February 2006.  
The opinion was received in March 2006.  The veteran and 
representative were given an opportunity to respond.  The 
veteran's response included the submission of additional 
evidence in May 2006.  In addition, the veteran had provided 
medical evidence, received in August 2005.  Neither the 
evidence submitted in August 2005 nor May 2006 included a 
waiver of initial consideration of such evidence by the RO.  
However, in an August 2006 statement, the veteran's 
representative indicated that the veteran was waiving initial 
RO consideration of the additional evidence submitted in 
August 2005 and May 2006.  As such, the claim does not 
warrant further consideration by the RO and is ready for 
adjudication.    


FINDING OF FACT

1.  Hepatitis clearly and unmistakably pre-existed service; 
and clearly and unmistakably did not increase in severity 
during service.

2.  The veteran's hepatitis C and cirrhosis of the liver are 
not related to service or her service-connected lower back 
disability, including treatment for lower back disability.





CONCLUSION OF LAW

Hepatitis C and cirrhosis of the liver were not incurred or 
aggravated in service, nor may its incurrence or aggravation 
therein be presumed, and neither were caused or aggravated by 
the service-connected lower back disability, including 
medication treatment for lower back disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification 
for her service connection claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The Board notes that the initial unfavorable agency decision 
was made in January 2000, prior to enactment of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). Therefore, it was not 
possible to provide the veteran with pre-decision notice.  
Nevertheless, the veteran was issued proper notification 
letter dated in June 2001.  The June 2001 letter met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with a summary 
of the evidence, including known risk factors for hepatitis.  
She was specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was hers responsibility to either send 
medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was asked to submit any evidence in 
her possession.  The veteran was also provided notice of 
applicable laws and regulations, and a discussion of the 
facts of the case, and the basis for denial in a February 
2006 supplemental statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The June 2001 letter did 
not include such notice.  However, the veteran's claim for 
service connection is denied in this decision and therefore, 
an increased rating claim and earlier effective date claim is 
moot.  The Board further notes that the veteran has not 
otherwise raised or appealed any issue involving increased 
rating claims or earlier effective date.  The Board will not 
further comment on any potential effective date claim as it 
does not have jurisdiction over such claims at this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, numerous 
medical records, including treatment for her lower back 
disability and hepatitis and cirrhosis, VA examination 
reports and VHA opinion, and statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Service Connection 

The veteran essentially contends that her hepatitis C and 
cirrhosis of the liver were caused or aggravated by her 
service-connected lower back disorder, including medication 
treatment for lower back disorder, or in the alternative, 
directly related to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Review of the record shows that the veteran was diagnosed 
with hepatitis prior to entry into service.  Therefore, 
questions involving whether hepatitis preexisted service and 
whether it was aggravated in service are before the Board.  A 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records show that in an 
Applicant Medical Prescreening Form dated prior to entry into 
active service, it was noted that the veteran had hepatitis.  
Specifically, the examiner noted that the veteran had 
hepatitis since 1981.  In the Report of Medical History dated 
in October 1984, the veteran again indicated that she had a 
history of hepatitis.  In a clinical record dated in December 
1985, the veteran indicated to the examiner that she had a 
history of hepatitis that pre-dated service.     

The Board considers the above evidence clear and unmistakable 
evidence of preexisting hepatitis. As such, it must be 
determined whether there is clear and unmistakable evidence 
that the veteran's pre-existing hepatitis was not aggravated 
by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 
1111 (emphasis added)); see VAOGCPREC 3- 2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003).

The veteran does not contend, nor are there findings of any 
in-service incident that showed aggravation of her hepatitis 
during service.  Clinical records during service are silent 
for treatment or aggravation of hepatitis.  Separation 
examination report and Physical Evaluation Board Proceedings 
report dated in January 1987 did not reference any 
aggravation of her hepatitis.  The Board finds that the 
absence of any in-service findings related to hepatitis 
provides clear and unmistakable that the hepatitis was not 
aggravated by service.

As for whether hepatitis is otherwise related to service, 
none of the medical evidence of record relates the current 
findings of hepatitis C or cirrhosis of the liver to service.  
VA examiner dated in January 2003 noted that review of the 
service medical records showed no treatment for hepatitis 
during service, nor was she evaluated for any hepatitis 
recurrence or complication.  As a result, hepatitis due to 
service was not found by the examiner.  For cirrhosis of the 
liver, there was no diagnosis of cirrhosis of the liver in 
service, or for many years following service.  The record 
includes four liver biopsies.  Liver biopsy in 1991 showed 
chronic inflammation but no cirrhosis of the liver.  Liver 
biopsy in 1996 revealed chronic active hepatitis with minimal 
fibrosis, but not amounting to cirrhosis.  The third liver 
biopsy dated in 2000 and fourth liver biopsy dated in 2002 
both showed Grade 3 inflammation with Stage 4 cirrhosis.  
Thus, the first diagnosis of cirrhosis of the liver was dated 
in 2000, many years following separation from service.   

Based upon the above information, the evidence does not show 
that hepatitis C was aggravated in service, or that either 
hepatitis C or cirrhosis of the liver was otherwise directly 
related to service.  Nevertheless, the veteran's main 
contention is that her hepatitis C and cirrhosis of the liver 
are secondary to service-connected lower back disability.  
Specifically, the veteran contends that medication therapy 
for her lower back disability aggravated her hepatitic C and 
caused her cirrhosis of the liver.    

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, there are four etiological opinions addressing 
the issue of whether the veteran's hepatitis C or cirrhosis 
of the liver are secondary to her service-connected lower 
back disability, including medication treatment:  September 
1999 VA examiner, January 2003 VA examiner, March 2006 VHA 
examiner, and May 2006 VA Nurse Practitioner.    

The September 1999 VA examiner stated in the medical history 
that the veteran was discharged from service for a 
musculoskeletal disability involving her lower back.  
Diagnostic testing in 1999 revealed that her hepatitic C 
antibody continued to be reactive.  The diagnosis given was 
hepatitis C infection.  The examiner indicated that hepatitis 
C infection was not related to her service-connected 
disability.  

Upon review, the September 1999 VA examiner's opinion is not 
competent medical evidence.  The examination report shows 
that the veteran's medical records were not available for the 
examiner to review.  Therefore, it was not possible to have 
make an informed opinion based on a review of her medical 
history.  Moreover, the examiner did not provide any 
rationale for his opinion.  

The January 2003 VA examiner provided a report in January 
2003 and an addendum dated in March 2003.  Unlike the 
September 1999 VA examiner, the January 2003 VA examiner did 
review the veteran's claims file, including medical records.  
The examiner discussed her medical history, including 
diagnosis of hepatitis C in August 1995.  Prior to service, 
the veteran had hepatitis B.  Risk factors for her acquiring 
hepatitis B and C included use of IV drugs between the ages 
of 18 and 20 years.  The examiner discussed her hepatitis C 
treatment and subjective symptomatology of fatigue, 
generalized weakness, and occasional headaches.  

The March 2003 VA addendum report indicated that the 
examiner's opinion was that the veteran condition of chronic-
related HCV infection, nonsteroidal anti-inflammatory 
medications such as Sulindac, as well as the COX II 
nonsteroidal anti-inflammatory medications (I.e., Vioxx, 
Celebrex, and Bextra) can be responsible for inflammation of 
the liver and because of this, may aggravate the ongoing 
inflammation already present due to the HCV infection.  
However, it was more likely that the original hepatitis was 
not related to the use of Sulindac, but that was due to the 
more usual cause, that of IV drug use.  In addition, the 
cirrhosis of the liver was not due to alcohol abuse but 
rather to hepatitis C.  

Upon review, the opinion that the veteran's original 
hepatitis was not related to Sulindac is competent evidence 
as it was based on a review of the medical evidence and 
supported by the record.  It is clear that the veteran 
acquired hepatitis prior to her taking Sulindac.  The 
examiner also related that it was more likely that she 
acquired hepatitis through IV drug use.  However, the opinion 
is limited to only Sulindac as the examiner did not indicate 
whether the use of the other anti-inflammatory drugs, 
combined or separate, caused her to acquire hepatitis C.    

In addition, the examiner's opinion regarding aggravation is 
not competent medical evidence.  The examiner's opinion was 
that the nonsteroidal anti-inflammatory medications "can" 
be responsible for aggravation her HCV infection, or 
hepatitis C.  The term "can" and "may", as used by the 
examiner, only shows possible causes of the aggravation of 
her hepatitis C and is therefore, speculative in nature.  As 
the opinion is speculative in nature it is not competent 
evidence.

Because the record did not include any competent medical 
opinion addressing the veteran and her representative's major 
contention, that her hepatitis C condition was aggravated by 
her nonsteroidal anti-inflammatory medications, the Board 
sought a VHA opinion.  

The VHA examiner is a Gastroenterologist.  He indicated in 
the March 2006 report that all 6 volumes of the veteran's 
file were reviewed.  The examiner reported the veteran's 
medical history involving her hepatitis C and cirrhosis, 
noting that she did not show cirrhosis in the 1991 or 1996 
liver biopsies.  Cirrhosis was first noted in 2000, which the 
examiner opined that her disease progressed in the 
development of cirrhosis over a period of 10 years, despite 
treatment.  The examiner also noted that over the course of 
treatment for her musculoskeletal disorder, she apparently 
received Sulindac along with various other medications.  
However, the examiner commented that the record does not show 
her developing an acute flare-up of hepatitis or symptomatic 
adverse reaction to this drug or any other agent.   

The examiner made the following pertinent findings concerning 
hepatitis C:  hepatitis C is not acquired by orally ingesting 
contaminated material or drugs or medications; the only agent 
known to aggravate hepatitis C and accelerate progression to 
cirrhosis is alcohol and; progression to cirrhosis is a 
natural outcome of chronic hepatitis C infection and takes 
very many years to develop.  

As for medications, the examiner determined that: most 
medications and especially NSAIDs have some hepatotoxity.  Of 
all the NSAIDs, Sulindac is most likely to cause liver 
damage.  The incident of hepatic injury is 27 per 1000,000 
prescriptions. Liver injury with Sulindac and other NSAIDs is 
generally mild and reversible.  Transient minor increase in 
liver enzymes is not a useful predictor of NSAID induced 
liver injury.  Sulindac causes liver injury by acute 
idiosyncratic hypersensitive reaction, more commonly in women 
than men and in patients over 50 years of age.  Reaction 
occurs in the usual therapeutic dosage, usually occurring 
within 1 to 4 weeks of starting the drug and consist of 
fatigue, vomiting, anorexia followed by fever and jaundice; 
symptoms resolve within 3-4 weeks, but abnormal liver enzymes 
can persist for months thereafter.  There is no evidence that 
Sulindac-induced liver damage progresses to chronic liver 
disease.  

Based upon the above information, the examiner opined that it 
was highly unlikely that the veteran's hepatitis C underwent 
permanent increase in severity due to medications used for 
her musculoskeletal disorder, that it was highly unlikely 
that the drugs prescribed for musculoskeletal disease either 
caused or contributed to the development of cirrhosis.; and 
it was highly likely that the cirrhosis is the end result of 
hepatitis C infection alone.  
  
Upon review, the March 2006 VHA examiner's opinions were 
based upon a review of claims file, including medical 
history, and specific medical knowledge involving hepatitis C 
and interactions between hepatitis C and NSAIDs and other 
medications.  The medical knowledge noted in the report is 
not contradicted by any other medical evidence in the record.  
In addition, the references to the veteran's history are 
accurate.  The examiner explained in detail why the veteran's 
hepatitis C was not aggravated by her medications for lower 
back disability, and explained why and how her hepatitis C 
progressed and developed cirrhosis of the liver.  As such, 
the Board finds the March 2006 VHA opinion to be competent 
medical evidence that is supported by the record and reasoned 
analysis.  

In response to the VHA opinion, the veteran submitted a VA 
medical statement dated in May 2006.  She asserted in a 
written statement that the medical provided indicated that 
the medication she was taking would indeed aggravate her 
liver.  The VA medical statement is from a nurse practitioner 
who specifically stated that the veteran had a long standing 
history of using Perocet and Lortab and other medications 
with Tylenol.  She opined that these medications can 
aggravate the veteran's condition of cirrhosis of the liver 
and hepatitis C, and that she is no longer taking these 
medications.  However, the May 2006 VA medical opinion is not 
competent medical evidence for the same reason that the 
January 2003 examiner's opinion regarding aggravation is not 
competent medical evidence.  The examiner's opinion was that 
the medications "can" aggravate her hepatitis C and 
cirrhosis of the liver.  The term "can", as used by the 
examiner, only shows possible causes of the aggravation of 
her hepatitis C and cirrhosis of the liver is therefore, 
speculative in nature.  As the opinion is speculative in 
nature it is not competent evidence.  Although the veteran 
believed that the May 2006 VA nurse practitioner stated in 
her report that the medications would indeed aggravate her 
liver, this is in fact not what the nurse practitioner 
reported.  

In the Appellant's Brief in Response to Medical Expert 
Opinion, the veteran's representative conceded that the VHA 
opinion was very clear and concise; however, the 
representative asserted that the VHA examiner did not clarify 
whether the studies he referred to addressed only otherwise 
healthy patients, or included those already infected with 
hepatitis C.  In other words, the representative is arguing 
that the examiner failed to address whether the veteran's 
already existing hepatitis C was aggravated or worsened by 
the NSAIDs.  The Board respectfully disagrees.  The VHA 
report clearly indicated that the only known agent to 
aggravate hepatitis C and accelerate progression to cirrhosis 
is alcohol and that progression to cirrhosis is the natural 
outcome of chronic hepatitis C infection and takes very many 
years to develop.  Clearly, the examiner did address how and 
why a patient's hepatitis C would be aggravated.  NSAIDs and 
in particularly Sulindac were not listed as a known agent to 
aggravate hepatitis C.  The examiner then explained the 
effects of NSAIDs and in particular Sulindac on the liver and 
emphasized their mild and otherwise reversible effect.  
 
Finally, the Board recognizes the veteran's statements that 
she believes her hepatitis C and cirrhosis of the liver are 
secondary to treatment for her service-connected lower back 
disability.  Indeed, the veteran is competent as a layperson 
to report that on which she has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there 
is no evidence of record that the veteran has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disorders.  See Grottveit 
v. Brown, 5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The probative persuasive medical 
evidence shows that the veteran's hepatitis C is not related 
to service or her service-connected low back disability, 
including medication treatment for lower back disability, and 
the competent VHA report clearly shows that the veteran's 
hepatitis C was not aggravated or otherwise caused cirrhosis 
of the liver because of the medications related to her lower 
back disability.  

The preponderance of the evidence is against the service 
connection claim for hepatitis C and cirrhosis of the liver.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C and 
cirrhosis of the liver is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


